CITY NATIONAL ROCHDALE FUNDS 400 North Roxbury Drive Beverly Hills, California 90210 November 19, 2013 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: City National Rochdale Funds – File No.333-191582 Ladies and Gentlemen: We hereby request that the effective date of Pre-Effective Amendment No. 2 to the Registration Statement on Form N-14 of City National Rochdale Funds (the “Trust”), with respect to the proposed reorganization of the City National Rochdale Full Maturity Fixed Income Fund series of the Trust into the City National Rochdale Intermediate Fixed Income Fund series of the Trust, be accelerated to November 19, 2013, pursuant to Rule 461 under the Securities Act of 1933, as amended. Very truly yours, City National Rochdale Funds /s/ F. Michael Gozzillo Name:F. Michael Gozzillo Title:Vice President SEI Investments Distribution Co. /s/Karen E. LaTourette Name:Karen E. LaTourette Title:Assistant Secretary and Chief Compliance Officer
